Citation Nr: 1430793	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that reopened and denied the Veteran claim for entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure (listed as thymus gland cancer, status post thymectomy), on a de novo basis.  

In February 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2014, the Board requested an independent medical expert (IME) opinion as to the Veteran's claim for entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, and the IME opinion was obtained in March 2014.  In May 2014, the Veteran and his representative were provided with a copy of the IME opinion.  In June 2014, the Veteran's representative submitted additional argument as to his claim.  

The issue has been recharacterized to comport with the evidence of record.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, in November 2009, and the Veteran did not appeal.   

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's residuals of thymus gland cancer were not present during service or for many years thereafter, and were not caused by any incident of service including Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim for entitlement for service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  The criteria for service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In this decision, the Board reopens the Veteran's previously denied claim for entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure.  As such, no discussion of VA's duty to notify or assist is necessary as to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure.  

As to the issue of entitlement to service connection for thymus gland cancer, to include as due to Agent Orange exposure, a March 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a May 2012 statement of the case.  

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  An IME opinion was obtained in March 2014; the record does not reflect that this opinion was inadequate.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The RO denied service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, in November 2009.  There was no evidence received within one year of the November 2009 RO decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The November 2009 RO decision was not appealed and is now final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the November 2009 RO decision included the Veteran's service treatment records; post-service private treatment records; and the Veteran's own statements.  The RO denied service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, on the basis that such disorder did not occur during the Veteran's military service and was not caused or aggravated by service.  The RO indicated the Veteran's service treatment records did not show treatment for, or a diagnosis of, thymus gland cancer and that there was no continuity of treatment since his period of service.  The RO maintained that that there was no evidence of a relationship between the Veteran's thymus gland cancer and his service in Vietnam, and that the available scientific and medical evidence did not support the conclusion that thymus gland cancer was associated with Agent Orange exposure.  

The evidence received since the November 2009 RO decision includes additional post-service private treatment records; a March 2011 statement from C. A. Constantinou, M.D; a June 2011 VA respiratory diseases examination report; a March 2014 IME opinion; and the Veteran's statements and testimony.  

A March 2011 statement from Dr. Constantinou reported that he treated the Veteran regarding his "lung cancer" diagnosis.  Dr. Constantinou stated that he performed surgery on the Veteran in August 2009.  Dr. Constantinou indicated that the Veteran's tumor was relatively uncommon, but that its origin from the lymphoepithelial cell of the thymic gland would place it close to the lymphoid tumors and Hodgkin's lymphoma, as well as multiple myeloma and chronic lymphocytic lymphoma (CLL) conditions that were listed as presumptively related to herbicide exposure.  Dr. Constantinou commented that a strong case for service connection could be made for the Veteran's situation when considering the relative rarity of his tumor and his exposure to Agent Orange.  

In the evidence available at the time of the November 2009 RO decision, there was no specific evidence relating the Veteran's current residuals of thymus gland cancer to his period of service, including Agent Orange exposure.  The March 2011 statement from Dr. Constantinou specifically indicated that a strong case for service connection could be made for the Veteran's situation when considering the relative rarity of his tumor and his exposure to Agent Orange.  Such statement clearly shows a possible relationship between the Veteran's residuals of thymus gland cancer and his period of service.  This evidence is considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the March 2011 statement from Dr. Constantinou is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current residuals of thymus gland cancer stemming from the Veteran's period of service.  Reopening of the claim for entitlement to service connection for residuals of a thymus gland cancer, to include as due to Agent Orange exposure, is warranted.  

II.  Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

The Veteran contends, essentially, that he has residuals of thymus gland cancer that are related to service, to include as due to Agent Orange exposure.  

The Veteran served on active duty from August 1966 to March 1970, including in Vietnam.  In light of his Vietnam service, his in-service exposure to Agent Orange is presumed.  His service treatment records do not show complaints, findings, or diagnoses of thymus gland cancer.  

Post-service private treatment records show treatment for disorders including thymus cancer.  

For example, a July 2009 statement from C. A. Constantinou, A.D., noted that the Veteran underwent a computed axial tomography (CAT) scan of his chest which showed smaller nodules in the left lung and a more prominent lesion in the right lower lobe, as well as a lesion in the mediastinum by the ascending aorta.  Dr. Constantinou reported that the Veteran underwent a positron-emission tomography (PET) scan which showed an uptake in the mediastinum and an uptake in the lung lesions.  Dr. Constantinou stated that as far as the lung lesions were concerned, they were not specific to be characterized, and that a further follow-up with a repeat CAT scan in three months to assure stability would be needed.  It was noted that the lung lesions most likely represented old scarring from previous environmental exposure or infection.  Dr. Constantinou indicated that a biopsy of the mediastinal lesion showed thymoma.  The thymoma appeared to be stage I without violation of the capsule, and the Veteran was a good candidate for a thymectomy.  

An August 2009 operative report from the Eastern Connecticut Health Network, Manchester Memorial Hospital, indicated that the Veteran underwent a medial sternotomy thymectomy.  The postoperative diagnosis was thymoma.  

A March 2011 statement from Dr. Constantinou reported that he treated the Veteran regarding his "lung cancer" diagnosis.  Dr. Constantinou stated that he performed surgery on the Veteran in August 2009.  Dr. Constantinou indicated that the Veteran's tumor was relatively uncommon, but that its origin from the lymphoepithelial cell of the thymic gland would place it close to the lymphoid tumors and Hodgkin's lymphoma, as well as multiple myeloma and chronic lymphocytic lymphoma (CLL) conditions that were listed as presumptively related to herbicide exposure.  Dr. Constantinou commented that a strong case for service connection could be made for the Veteran's situation when considering the relative rarity of his tumor and his exposure to Agent Orange.  

A June 2011 VA respiratory diseases examination report included a notation that the Veteran's claim file was reviewed.  The diagnosis was thymoma, type B2, which was surgically removed with residual symptomatic scars and no evidence of recurrent cancer.  The examiner maintained that there was no available evidence that linked the Veteran's thymoma, type B2, to Agent Orange exposure.  The examiner commented that the Veteran's thymoma, type B2, was not a form of lung cancer and that it was a cancer of the thymus gland in the anterior chest wall cavity that was not likely a result of Agent Orange exposure.  The examiner also referred to medical treatises in support of her opinion.  

A March 2014 IME opinion was provided by an oncologist.  The physician reported that the Veteran was diagnosed with stage IIA, thymoma, type B2, in June 2009.  It was noted that the tumor was surgically removed by Dr. Constantinou at the Manchester Memorial Hospital.  The physician indicated that, since that time, the Veteran appeared to be free of the thymoma based on the records provided.  The physician stated that the Veteran left military service in 1970, and that he was diagnosed with a thymoma thirty-nine years later at the age of sixty-two.  It was noted that the Veteran claimed that his exposure to Agent Orange may have been responsible for this thymoma.  

The physician cited several medical treatises.  The physician reported that his review of medical literature did not support the contention that exposure to Agent Orange was linked to thymomas due to their similarity to lymphomas.  The physician stated that lymphomas encompassed a wide variety of malignant diseases.  There were two distinct types of lymphomas, those associated with T cells, and those associated with B cells.  The thymoma lymphocytes were benign and were T lymphocytes.  The lymphocytes in lymphomas associated with Agent Orange were malignant and were B lymphocytes.  The physician indicated that, therefore, he thought it was a stretch of logic to assume any relationship between the possible causation of lymphomas by Agent Orange and the incidence of thymoma in the Veteran.  

The physician concluded that there was less than a 50 percent probability that the Veteran's thymoma was etiologically related to Agent Orange exposure in Vietnam or   to any aspect of his period of service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

There are several opinions that address the etiology of the Veteran's claimed residuals of thymus gland cancer.  The March 2011 statement from Dr. Constantinou is essentially positive in relation to the Veteran's claim, and the opinions provided by the examiner, pursuant to the June 2011 VA respiratory examination report, and by the independent medical expert, are negative.  

As to the March 2011 statement from Dr. Constantinou, there is no indication that he reviewed the Veteran's claim folder in providing his opinions.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, Dr. Constantinou statement appears to be somewhat contradictory in that he refers to treating the Veteran for "lung cancer", but then states that the Veteran's thymus gland cancer was similar to lymphoid tumors and Hodgkin's lymphoma, as well as multiple myeloma and the chronic lymphocytic lymphoma (CLL) conditions, that were listed as presumptively related to Agent Orange (herbicide) exposure.  Therefore, the Board finds that Dr. Constantinou's opinions have little probative value in this matter.  

The June 2011 VA respiratory diseases examination report included a notation that the Veteran's claim file was reviewed, and related a diagnosis of thymoma, type B2, which was surgically removed with residual symptomatic scars and no evidence of recurrent cancer.  The examiner maintained that there was no available evidence that linked the Veteran's thymoma, type B2, to Agent Orange exposure.  The examiner commented that the Veteran's thymoma, type B2, was not a form of lung cancer and that it was a cancer of the thymus gland in the anterior chest wall cavity that was not likely a result of Agent Orange exposure.  The VA examiner reviewed the Veteran's claim file, but did not refer to the opinion provided by Dr. Constantinou in March 2011.  Therefore, the Board finds that her opinions are somewhat less probative in this matter.  

Conversely, the physician, pursuant to his IME opinion, specifically reviewed the Veteran's claim file which was provided to him.  Additionally, the physician provided detailed rationales for his respective opinions that there was less than a 50 percent probability that the Veteran's thymoma was etiologically related to Agent Orange exposure in Vietnam, and that there was less than a 50 percent probability that the Veteran's thymoma was etiologically related to any aspect of his period of service.  The physician also stated that the thymoma lymphocytes were benign and were T lymphocytes, and that lymphocytes in lymphomas associated with Agent Orange were malignant and were B lymphocytes.  The physician indicated that, therefore, he thought it was a stretch of logic to assume any relationship between the possible causation of lymphomas by Agent Orange and the incidence of thymoma in the Veteran.  Consequently, the physician clearly addressed the assertion made by Dr. Constantinou that a strong case for service connection could be made when considering the relative rarity of his tumor and his exposure to Agent Orange.   Therefore, the Board finds that the physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, residuals of thymus gland cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current residuals of thymus gland cancer were, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The probative evidence of record does not suggest that the Veteran's residuals of thymus gland cancer are related to his period of service.  In fact, the probative evidence of record is against this finding, indicating that the Veteran's present thyroid cancer began many years after service, without relationship to service, to include any Agent Orange exposure.  

The Veteran has asserted in statements and testimony that his residuals of thymus gland cancer had its onset during his period of service.  While the Veteran is competent to report that he had symptoms that he thought were thymus gland problems during service, there is no evidence of such and the Veteran is not competent to link his symptoms to his thymus gland cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim for entitlement to service connection for thymus gland cancer, to include as due to Agent Orange exposure; there is no doubt to be resolved; and service connection for thymus gland cancer, to include as due to Agent Orange exposure, is not warranted.  


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, is granted.

Service connection for residuals of thymus gland cancer, to include as due to Agent Orange exposure, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


